Judge Rowan
delivefed the opinion of the court.
Lawless, Ae complainant, filed his bill in the court below, against Heim, alledging that Helm had executed his bond to Moses Coppage, for the conveyance'of 150 acres of land; that the bond, by assignment, came to the-complainant; that Helm executed to.him ⅞ conveyance for the land, pursuant to the assigned bond, with covenant of general warranty; that a certain Samuel Swan asserted claim to the land under an adverse title; that Helm, Swan and complainant, submitted the adverse titles to arbitration; that their submission Was, upon their petition, made an order of the Danville district court; that Ae arbitrators awarded to Swan about. 1.28 acres ot.the land so conveyed by Helm to him as aforesaid, and that the aforesaid district court affirmed the award, and decreed that quantity of his land to the said Swan, to whom, in obedience to said dtetree, he surrendered the land, and prayed a decree against Helm for the value of the land.' The defendant, in his answer, admitted the foregoing facts, and alledged, in avoidance, a set off. The court, upon final hearing, dismissed complainant’s bill. We are of opinion that the court should have dismissed the complainant’s bill for want of jurisdiction. The complainant’s remedy wgs ample at law&emdash;but it should have been dismissed without prejudice. The circuit court erred in dismissing it absolutely, uudet the circumstances. It is, therefore, considered, that the decree aforesaid be reversed, and that the court below be directed to enter a decree of dismissal, withput prejudice to a suit at law, and that each party pay bis costs in thi'j court.